             Case 2:19-cv-01937-JLR Document 28 Filed 09/11/20 Page 1 of 27



 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9

10         SEATTLEHAUNTS, LLC,                          CASE NO. C19-1937JLR

11                             Plaintiff,               ORDER ON MOTIONS TO
                  v.                                    DISMISS AND TO STRIKE
12
           THOMAS FAMILY FARM, LLC, et
13
           al.,
14
                               Defendants.
15
                                   I.       INTRODUCTION
16
           Before the court are (1) Plaintiff Seattlehaunts, LLC (“Seattlehaunts”) motion to
17
     dismiss several of Defendant Thomas Family Farm, LLC’s (“Thomas Family” or
18
     “Thomas Family Farm”) counterclaims and strike Thomas Family’s affirmative defenses
19
     (Seattlehaunts Mot. (Dkt. # 22)); and (2) Third-Party Defendant Joseph Wondell’s
20
     motion to dismiss several of Thomas Family’s claims against him (Wondell Mot. (Dkt.
21
     //
22


     ORDER - 1
                Case 2:19-cv-01937-JLR Document 28 Filed 09/11/20 Page 2 of 27



 1   # 23)). 1 Thomas Family opposes both motions. (Resp. to Seattlehaunts Mot. (Dkt. # 24);

 2   Resp. to Wondell Mot. (Dkt. # 26).) The court has considered the motions, the parties’

 3   submissions in support of and in opposition to the motions, the relevant portions of the

 4   record, and the applicable law. Being fully advised, 2 the court GRANTS in part and

 5   DENIES in part Seattlehaunts’ motion and GRANTS Mr. Wondell’s motion.

 6                                      II.   BACKGROUND

 7   A.     Factual Background

 8          This is an intellectual property dispute. 3 Thomas Family owns and runs a

 9   commercial amusement park on farm property located on Highway 9 in Snohomish,

10
            1
              The parties repeatedly refer to Thomas Family’s claims against Mr. Wondell as
11   “counterclaims.” (See, e.g., Wondell Mot. at 1; Resp. to Wondell Mot. at 1.) However, because
     Mr. Wondell is not a plaintiff, but rather a third-party defendant, Thomas Family’s claims
12   against him are properly referred to as third-party claims. (See Dkt.; see also Fed. R. Civ. P. 13,
     14.)
13
            2
               Seattlehaunts and Mr. Wondell do not request oral argument (Seattlehaunts Mot. at 1;
14   Wondell Mot. at 1), but Thomas Family requests oral argument on both motions (Resp. to
     Seattlehaunts Mot. at 1; Resp. to Wondell Mot. at 1.) Oral argument is not necessary where the
     non-moving party suffers no prejudice. See Houston v. Bryan, 725 F.2d 516, 517-18 (9th Cir.
15
     1984); Mahon v. Credit Bureau of Placer Cty. Inc., 171 F.3d 1197, 1200 (9th Cir. 1999) (holding
     that no oral argument was warranted where “[b]oth parties provided the district court with
16   complete memoranda of the law and evidence in support of their respective positions,” and “[t]he
     only prejudice [the defendants] contend they suffered was the district court’s adverse ruling on
17   the motion.”). “When a party has an adequate opportunity to provide the trial court with
     evidence and a memorandum of law, there is no prejudice [in refusing to grant oral argument].”
18   Partridge v. Reich, 141 F.3d 920, 926 (9th Cir. 1998) (quoting Lake at Las Vegas Investors Grp.,
     Inc. v. Pac. Malibu Dev. Corp., 933 F.2d 724, 729 (9th Cir. 1991)) (alterations in Partridge).
19   Here, the issues have been thoroughly briefed by the parties, and oral argument would not be of
     assistance to the court. See Local Rules W.D. Wash. LCR 7(b)(4). Accordingly, the court
20   DENIES Thomas Family’s requests for oral argument.
            3
              The court set forth Seattlehaunts’ relevant alleged facts in adjudicating Thomas Family
21
     Farm’s prior motion to dismiss. (See 4/6/20 Order (Dkt. # 18) at 2-6.) On the present motions,
     because Thomas Family is the nonmoving party, the court accepts Thomas Family’s
22   well-pleaded factual allegations as true and draws all reasonable inferences in favor of Thomas


     ORDER - 2
                Case 2:19-cv-01937-JLR Document 28 Filed 09/11/20 Page 3 of 27



 1   Washington (“the Farm”). (Countercl. (Dkt. # 19) ¶¶ 8-9.) 4 In April 2011, Thomas

 2   Family began to develop a commercial haunted house attraction on the Farm and created

 3   the name “Nightmare on 9” for the event. (Id. ¶¶ 10-11.) Thomas Family created the

 4   following graphic for “Nightmare on 9”:

 5

 6

 7

 8

 9

10

11
     (Id. ¶ 12 (“Hook Graphic”).) In 2012, Thomas Family and Seattlehaunts entered into an
12
     agreement to jointly put on the Nightmare on 9 event (“the Event” or “Nightmare on 9”).
13
     (Id. ¶ 15.)
14
            Thomas Family alleges that it hired and paid a commercial designer, Mr. Wondell
15
     “to improve” the Hook Graphic created by Thomas Family. (Id. ¶ 16.) According to
16
     Thomas Family, Mr. Wondell created the following graphic:
17
     //
18
     //
19

20
     Family. Accordingly, the court relies on the alleged facts in Thomas Family’s counterclaim (see
     generally Countercl.) in setting forth the background in this order.
21
            4
              The court cites to the portion of Thomas Family’s answer and counterclaim that
22   contains its counterclaims as “Countercl.,” and the portion that contains its answer as “Ans.”


     ORDER - 3
              Case 2:19-cv-01937-JLR Document 28 Filed 09/11/20 Page 4 of 27



 1

 2

 3

 4

 5

 6

 7

 8

 9
     (Id. ¶ 17 (“Original Wondell Graphic”).)
10
            In 2013, Thomas Family hired Seattlehaunts annually as an independent contractor
11
     to present, set up, and run the Nightmare on 9 event at the Farm. (Id. ¶ 19; see also
12
     Jacobowitz Decl. (Dkt. # 9) ¶ 2, Ex. 1 (“State Court Compl.”) ¶ 16, Ex. H (“Contract”).)
13
     The parties’ contract for 2014 refers to “apparel . . . with Thomas Family Farm’s
14
     trademarked ‘Nightmare on 9’ on them.” (Countercl. ¶ 20.) The same contract states that
15
     Thomas Family and Seattlehaunts would “[a]t this time . . . share the copyright and
16
     trademark to ‘Nightmare on 9.’” (Id. ¶ 21.) Seattlehaunts operated a “Nightmare on 9
17
     Haunted House” Facebook page. (Id. ¶ 22.) On one occasion, Seattlehaunts posted on
18
     the Facebook page that the Nightmare 9 event is “also known as Thomas Family Farm.”
19
     (Id. ¶ 25.)
20
            In 2018, Thomas Family registered the name “Nightmare on 9” with the Hook
21
     Graphic in classifications 16 and 31 as a trademark with the Washington Secretary of
22


     ORDER - 4
             Case 2:19-cv-01937-JLR Document 28 Filed 09/11/20 Page 5 of 27



 1   State’s office. (Id. ¶ 28.) In 2019, Seattlehaunts asked for a greater share of the revenue

 2   from the Nightmare on 9 event. (Id. ¶ 30.) Subsequently, Thomas family decided not to

 3   work with Seattlehaunts on the Nightmare on 9 event. (Id. ¶ 31.) Also in 2019, Thomas

 4   Family discovered that Seattlehaunts was advertising through Facebook and its website

 5   that the Nightmare on 9 event would not be taking place in 2019 and was no longer

 6   associated with Thomas Family or the Farm. (Id. ¶ 32; Countercl. Ex. A.) Seattlehaunts

 7   advertised the Nightmare on 9 event using a revised version of the Original Wondell

 8   Graphic (“Revised Wondell Graphic”). (Id. ¶ 34.) According to Thomas Family,

 9   Seattlehaunts profited from the Nightmare on 9 event after advertising it using the

10   Revised Wondell Graphic. (Id. ¶ 35.) On August 13, 2019, Thomas Family sent a cease

11   and desist letter to Seattlehaunts including demands that Seattlehaunts rejected. (Id.

12   ¶¶ 36, 38; Countercl. Ex. B.)

13          Seattlehaunts subsequently attempted to register the Revised Wondell Graphic as a

14   trademark. (Id. ¶ 40.) Seattlehaunts also contacted Mr. Wondell to obtain copyright

15   rights in the Revised Wondell Graphic, which Mr. Wondell purported to assign to

16   Seattlehaunts on August 15, 2019. (Id. ¶¶ 41, 45.) On August 16, 2019, Seattlehaunts

17   registered a copyright to the Revised Wondell Graphic with the United States Patent and

18   Copyright Office (“the Copyright Office”). (Id. ¶ 50.) In its copyright application,

19   Seattlehaunts listed Mr. Wondell as the sole author of the Revised Wondell Graphic. (Id.

20   ¶ 51.) Seattlehaunts then demanded that Thomas Family rename or discontinue the

21   Nightmare on 9 event (id. ¶ 56) and informed Thomas Family that it claimed copyright in

22   the Revised Wondell Graphic (id. ¶ 57). According to Thomas Family, that was the first


     ORDER - 5
             Case 2:19-cv-01937-JLR Document 28 Filed 09/11/20 Page 6 of 27



 1   time Seattlehaunts had given Thomas Family notice that it claimed any intellectual

 2   property rights in the Revised Wondell Graphic. (Id. ¶ 59.) Seattlehaunts has also

 3   retained control of the Nightmare on 9 Haunted House Facebook page. (Id. ¶ 60.) On

 4   September 17, 2019, Seattlehaunts posted on the Facebook page that Thomas Family:

 5          decided to go ahead and do it on their own, saying that they’re Nightmare on
            9. That’s misleading the public. Instead of informing the public that they’re
 6          going to start their own haunted attraction they have taken our logo and our
            name.
 7
     (Id. ¶ 63, Countercl. Ex. C.)
 8
     B.     Procedural Background
 9
            On October 7, 2019, Thomas Family Farm filed a lawsuit against Seattlehaunts in
10
     Snohomish County Superior Court, Thomas Family Farm, LLC v. Seattlehaunts, LLC,
11
     Cause No. 19-2-09008-31 (the “State Court Action”). (See Am. Compl. ¶ 9; State Court
12
     Compl.) In that lawsuit, Thomas Family Farm brings claims for state trademark
13
     infringement and defamation against Seattlehaunts. (See FAC ¶ 9; State Court Compl. at
14
     5-7.) Seattlehaunts filed this lawsuit against Thomas Family Farm on November 26,
15
     2019 (see Compl. (Dkt. # 1) at 17) and amended the complaint on December 18, 2019
16
     (see FAC at 21). Seattlehaunts brings claims for (1) unregistered trademark infringement
17
     and false designation or origin under the Lanham Act, 15 U.S.C § 1125; (2) Copyright
18
     Infringement under 17 U.S.C. § 101; (3) unfair competition under the Washington
19
     Consumer Protection Act, RCW ch. 19.86; (4) declaratory judgment of non-infringement;
20
     (5) declaratory judgment of abandonment; and (6) declaratory judgment of
21
     non-disparagement. (See FAC ¶¶ 50-79.)
22


     ORDER - 6
             Case 2:19-cv-01937-JLR Document 28 Filed 09/11/20 Page 7 of 27



 1         Thomas Family moved to dismiss several of Seattlehaunts’ claims. (See TFF

 2   MTF (Dkt. # 8).) The court denied that motion. (4/6/20 Order (Dkt. # 18).) Thomas

 3   Family Farm then filed an answer and counterclaim, alleging counterclaims against

 4   Seattlehaunts and third-party claims against Mr. Wondell. (See Countercl. ¶¶ 69-157.)

 5   Thomas Family’s answer also includes the following description of its affirmative

 6   defenses:

 7         80.   Invalid copyright.
           81.   Fraud on Copyright Office.
 8         82.   Innocent infringement.
           83.   Common source.
 9         84.   Unclean hands.
           85.   Lack of originality.
10         86.   Abandonment of copyright.
           87.   Laches, waiver, and/or estoppel.
11         88.   Statute of limitations.
           89.   Setoff and/or recoupment.
12         90.   All matters asserted herein as counterclaims are raised as defenses.

13   (Ans. ¶¶ 80-90.)

14         Seattlehaunts and Mr. Wondell separately filed the present motions. (See

15   Seattlehaunts Mot.; Wondell Mot.) Seattlehaunts’ motion asks the court to (1) dismiss

16   Thomas Family’s claims for tortious interference and civil conspiracy as preempted by 17

17   U.S.C. § 301(a) of the Copyright Act of 1976 (the “Copyright Act”); (2) dismiss Thomas

18   Family’s claims for fraud, negligent misrepresentation, and breach of fiduciary duty

19   under Federal Rule of Civil Procedure 12(b)(6); and (3) strike each of Thomas Family’s

20   affirmative defenses. (Seattlehaunts Mot. at 5.) Mr. Wondell’s motion asks the court to

21   dismiss three of Thomas Family’s third-party claims against him. (Wondell Mot. at 4.)

22   The court now considers these motions.


     ORDER - 7
              Case 2:19-cv-01937-JLR Document 28 Filed 09/11/20 Page 8 of 27



 1                                      III.    ANALYSIS

 2   A.     Legal Standards

 3          1. Motions to Dismiss

 4          Rule 12(b)(6) provides for dismissal for “failure to state a claim upon which relief

 5   can be granted.” Fed. R. Civ. P. 12(b)(6). When considering a motion to dismiss under

 6   Rule 12(b)(6), the court construes the complaint in the light most favorable to the

 7   nonmoving party. Livid Holdings Ltd. v. Salomon Smith Barney, Inc., 416 F.3d 940, 946

 8   (9th Cir. 2005). The court must accept all well-pleaded facts as true and draw all

 9   reasonable inferences in favor of the plaintiff. Wyler Summit P’ship v. Turner Broad.

10   Sys., Inc., 135 F.3d 658, 661 (9th Cir. 1998). The court, however, is not required “to

11   accept as true allegations that are merely conclusory, unwarranted deductions of fact, or

12   unreasonable inferences.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th

13   Cir. 2001). “To survive a motion to dismiss, a complaint must contain sufficient factual

14   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

15   v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

16   570 (2007)); see also Telesaurus VPC, LLC v. Power, 623 F.3d 998, 1003 (9th Cir.

17   2010). “A claim has facial plausibility when the plaintiff pleads factual content that

18   allows the court to draw the reasonable inference that the defendant is liable for the

19   misconduct alleged.” Iqbal, 556 U.S. at 677-78. “A pleading that offers ‘labels and

20   conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not

21   do.’ . . . Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further

22   factual enhancement.’” Id. at 678 (quoting Twombly, 550 U.S. at 555, 557).


     ORDER - 8
              Case 2:19-cv-01937-JLR Document 28 Filed 09/11/20 Page 9 of 27



 1          2. Motions to Strike

 2          Federal Rule of Civil Procedure 8(c)(1) requires a party, in responding to a

 3   pleading, to “affirmatively state any avoidance or affirmative defense.” Fed. R. Civ. P.

 4   8(c)(1). A court may, on its own or on a motion, strike an affirmative defense under

 5   Federal Rule of Civil Procedure 12(f) if it is “insufficient” or presents “any redundant,

 6   immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). An affirmative

 7   defense may be insufficient as a matter of pleading or as a matter of law. Cobra Sys., Inc.

 8   v. Unger, No. 8:16-cv-00569-ODW-JEM, 2016 WL 9383517, at *1 (C.D. Cal. Aug. 4,

 9   2016). An affirmative defense is insufficiently pleaded if it fails to provide the plaintiff

10   “fair notice” of the defense asserted. Wyshak v. City Nat’l Bank, 607 F.2d 824, 827 (9th

11   Cir. 1979), abrogated in part on other grounds by Castro v. Cty. of Los Angeles, 833 F.3d

12   1060 (9th Cir. 2016) (en banc)).

13          In general, courts disfavor motions to strike, given the strong policy preference for

14   resolving issues on the merits. See, e.g., Chao Chen v. Geo Grp., Inc., 297 F. Supp. 3d

15   1130, 1132 (W.D. Wash. 2018). Nonetheless, “where [a] motion [to strike] may have the

16   effect of making the trial of the action less complicated, or have the effect of otherwise

17   streamlining the ultimate resolution of the action, the motion to strike will be well taken.”

18   California v. United States, 512 F. Supp. 36, 38 (N.D. Cal. 1981). Indeed, the function of

19   Rule 12(f) is “to avoid the expenditure of time and money that must arise from litigating

20   spurious issues by disposing of those issues prior to trial. . . .” Whittlestone, Inc. v.

21   Handi-Craft Co., 618 F.3d 970, 973 (9th Cir. 2010) (quoting Fantasy, Inc. v. Fogerty,

22   984 F.2d 1524, 1527 (9th Cir. 1993), rev’d on other grounds, 510 U.S. 517 (1994)).


     ORDER - 9
             Case 2:19-cv-01937-JLR Document 28 Filed 09/11/20 Page 10 of 27



 1   Whether to grant a motion to strike lies within the discretion of the district court. Cal.

 2   Dep’t of Toxic Substances Control v. Alco Pac., Inc., 217 F. Supp. 2d 1028, 1033 (C.D.

 3   Cal. 2002)). When considering a motion to strike, the court must view the pleadings in

 4   the light most favorable to the pleading party. See, e.g., In re 2TheMart.com Secs. Litig.,

 5   114 F. Supp. 2d 955, 965 (C.D. Cal. 2000).

 6   B.     Seattlehaunts’ Motion

 7          1. Preemption

 8          Seattlehaunts moves the court to dismiss Thomas Family’s claims for tortious

 9   interference and civil conspiracy as preempted by the Copyright Act. (Seattlehaunts Mot.

10   at 10.) Specifically, Seattlehaunts contends that Thomas Family’s tortious interference

11   and civil conspiracy claims rely on the same factual allegations made in Thomas

12   Family’s copyright infringement claim. (Id.)

13          The Copyright Act expressly preempts state claims where (1) the plaintiff’s work

14   “come[s] within the subject matter of copyright” and (2) the state law grants “legal or

15   equitable rights that are equivalent to any of the exclusive rights within the general scope

16   of copyright.” 17 U.S.C. § 301(a). Claims, however, “are not preempted if they fall

17   outside the scope of § 301(a)’s express preemption and are not otherwise in conflict with

18   the Act.” Ryan v. Editions Ltd. West., 786 F.3d 754, 760 (9th Cir. 2015). With respect to

19   the second prong, “a state cause of action must assert rights that are qualitatively different

20   from the rights protected by copyright.” Montz v. Pilgrim Films & Television, Inc., 649

21   F.3d 975, 980 (9th Cir. 2011). “A state cause of action is ‘qualitatively different’ when it

22   //


     ORDER - 10
             Case 2:19-cv-01937-JLR Document 28 Filed 09/11/20 Page 11 of 27



 1   contains an additional element not required for a copyright claim.” Ryan, 786 F.3d at

 2   760.

 3             a. Tortious Interference

 4          A tortious interference claim in Washington contains five elements: “(1) the

 5   existence of a valid contractual relationship or business expectancy; (2) the defendant’s

 6   knowledge of and intentional interference with that relationship or expectancy; (3) a

 7   breach or termination of that relationship or expectancy induced or caused by the

 8   interference; (4) an improper purpose or the use of improper means by the defendant that

 9   caused the interference; and (5) resultant damage.” Tamosaitis v. Bechtel Nat’l, Inc., 327

10   P.3d 1309, 1313 (Wash. Ct. App. 2014) (quoting Eugster v. City of Spokane, 91 P.3d 117,

11   123 (Wash. Ct. App. 2004)).

12          Thomas Family’s tortious interference counterclaim against Seattlehaunts is based

13   on the allegations that “[Mr.] Wondell licensed the Logo to Thomas Family” and that

14   Seattlehaunts “interfered with this license and with Thomas Family Farm’s reasonable

15   expectation that this license would continue, by impelling [Mr.] Wondell to terminate or

16   purport to terminate the license.” (Countercl. ¶¶ 100-02.) The asserted right in Thomas

17   Family’s tortious interference claim is the right to its contractual arrangement with Mr.

18   Wondell, not its intellectual property rights in the Revised Wondell Graphic. Thus,

19   Thomas Family’s asserted state law right is “qualitatively different than rights protected

20   by copyright.” See Montz, 649 F.3d at 980-81 (holding that “copyright law does not

21   preempt an implied contractual claim to compensation for use of a submitted idea” and

22   noting that “[c]ontract claims generally survive preemption because they require proof of


     ORDER - 11
                Case 2:19-cv-01937-JLR Document 28 Filed 09/11/20 Page 12 of 27



 1   an extra element.”). Although Thomas Family’s tortious interference claim is distinct

 2   from a breach of contract claim, it rests on Thomas Family’s right against improper

 3   interference with its contractual arrangement with Mr. Wondell. Accordingly, the

 4   Copyright Act does not preempt Thomas Family’s tortious interference claim.

 5                b. Civil Conspiracy

 6          Thomas Family alleges a state-law civil conspiracy claim against both

 7   Seattlehaunts and Mr. Wondell. (Countercl. ¶¶ 150-53.) The factual basis for this claim

 8   is that Mr. Wondell and Seattlehaunts “agreed to a scheme to falsely register copyright in

 9   the Derivative Logo, unlawfully, for the further unlawful purpose of infringement on

10   Thomas Family Farm’s copyright and Trademarks for commercial gain.” (Id. ¶ 151.)

11   The Copyright Act preempts this claim. As to the first element, the parties do not dispute

12   that “the work at issue”—the Revised Wondell Graphic— “falls within the scope of

13   copyright subject matter.” Montz, 649 F.3d at 979. As to the second element, and unlike

14   the tortious interference claim, the asserted right is Thomas Family’s intellectual property

15   rights in the Revised Wondell Graphic. That is the same right at stake in Thomas

16   Family’s copyright infringement counterclaims against Seattlehaunts and third-party

17   claims against Mr. Wondell. (See Ans. ¶¶ 86-98). Accordingly, the Copyright Act

18   preempts Thomas Family’s civil conspiracy claim. 5

19   //

20   //

21          5
             Mr. Wondell also moves to dismiss Thomas Family’s civil conspiracy claim on
     preemption grounds. (See Wondell Mot. at 10-11.) For the reasons stated herein, the court also
22   grants Mr. Wondell’s motion to dismiss Thomas Family’s civil conspiracy claim.


     ORDER - 12
             Case 2:19-cv-01937-JLR Document 28 Filed 09/11/20 Page 13 of 27



 1          2. Failure to State a Claim

 2          Seattlehaunts moves to dismiss Thomas Family’s counterclaims for fraud,

 3   negligent misrepresentation, and breach of fiduciary duty for failure to state a claim under

 4   Federal Rule of Civil Procedure 12(b)(6). (See Seattlehaunts Mot. at 12-16.) Thomas

 5   Family’s counterclaims for fraud and negligent misrepresentation sound in fraud and are

 6   therefore subject to the heightened pleading standards of Rule 9(b). See Fed. R. Civ. P.

 7   9(b) (“In alleging fraud or mistake, a party must state with particularity the circumstances

 8   constituting fraud or mistake. Malice, intent, knowledge, and other conditions of a

 9   person’s mind may be alleged generally.”); Vess v. Ciba-Geigy Corp. USA, 317 F.3d

10   1097, 1103 (9th Cir. 2003) (noting that Rule 9(b)’s particularity requirement applies to all

11   state law causes of action that “sound in fraud”). Under Rule 9(b), “a party must state

12   with particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b).

13   Thus, to avoid dismissal under Rule 9(b), a claim sounding in fraud must state the time,

14   place, and specific content of the false representations as well as the identities of the

15   parties to the misrepresentation. Sanford v. MemberWorks, Inc., 625 F.3d 550, 558 (9th

16   Cir. 2010) (citing Edwards v. Marin Park, Inc., 356 F.3d 1058, 1066 (9th Cir. 2004)).

17   “In alleging fraud . . . , a party must state with particularity the circumstances constituting

18   fraud.” Fed. R. Civ. P. 9(b); see also Haberman v. Wash. Pub. Power Supply Sys., 744

19   P.2d 1032, 1069 (Wash. 1987), amended, 750 P.2d 254 (Wash. 1988) (“The complaining

20   party must plead both the elements and circumstances of fraudulent conduct.”); Depot,

21   Inc. v. Caring for Montanans, Inc., 915 F.3d 643, 668 (9th Cir. 2019); Cooper v. Pickett,

22   //


     ORDER - 13
             Case 2:19-cv-01937-JLR Document 28 Filed 09/11/20 Page 14 of 27



 1   137 F.3d 616, 627 (9th Cir. 1997); Macris v. Bank of Am., N.A., No. CV F 11-1986 LJO

 2   SKO, 2012 WL 273120, at *11 (E.D. Cal. Jan. 30, 2012).

 3          Rule 9(b)’s standard is relaxed in fraudulent omission cases. Carideo v. Dell, Inc.,

 4   706 F. Supp. 2d 1122, 1132 (W.D. Wash. 2010) (citing Falk v. Gen. Motors Corp., 496

 5   F. Supp. 2d 1088, 1098-99 (N.D. Cal. 2007)); see also Zwicker v. Gen. Motors Corp., No.

 6   C07-0291-JCC, 2007 WL 5309204, at *4 (W.D. Wash. July 26, 2007). In such cases, a

 7   plaintiff “will not be able to specify the time, place, and specific content of an omission

 8   as precisely as would a plaintiff in a false representation claim.” Falk, 496 F. Supp. 2d at

 9   1098-99. “Nonetheless, a plaintiff pleading fraudulent omission or concealment must

10   still plead the claim with particularity.” Asghari v. Volkswagon Grp. of Am., Inc., 42 F.

11   Supp. 3d 1306, 1325 (C.D. Cal. 2013); Waldrup v. Countrywide Financial Corp., No.

12   2:13-cv-08833-CAS(CWx), 2014 WL 3715131, *5 (C.D. Cal. July 23, 2014) (holding

13   that where a fraudulent omission is at issue, the requirements of Rule 9(b) are relaxed,

14   but not eliminated).

15              a. Fraud

16          A claim for fraud under Washington law requires a nine-part showing “by clear,

17   cogent, and convincing evidence: (1) a representation of existing fact, (2) its materiality,

18   (3) its falsity, (4) the speaker’s knowledge of its falsity, (5) the speaker’s intent that it be

19   acted upon by the person to whom it is made, (6) ignorance of its falsity on the part of the

20   person to whom the representation is addressed, (7) the latter’s reliance on the truth of the

21   representation, (8) the right to rely upon it, and (9) consequent damage.” See Elcon

22   Const., Inc. v. E. Wash. Univ., 273 P.3d 965, 970 (Wash. 2012). Seattlehaunts challenges


     ORDER - 14
             Case 2:19-cv-01937-JLR Document 28 Filed 09/11/20 Page 15 of 27



 1   only the adequacy of Thomas Family’s allegations related to the reliance element. (See

 2   Seattlehaunts Mot. at 8.)

 3          Thomas Family’s fraud claim against Seattlehaunts is based on agreements

 4   between the parties in which Seattlehaunts allegedly “agreed with Thomas Family Farm,

 5   in writing, that the two entities would temporarily share the copyright and trademark to

 6   ‘Nightmare on 9,’ even though “Seattlehaunts then knew or believed that neither party

 7   owned the copyright and/or trademark to ‘Nightmare on 9.’” (Countercl. ¶¶ 105, 107.)

 8   Thomas Family further alleges that Seattlehaunts “made these false statements or

 9   misleading omissions with the intent to induce Thomas Family Farm to enter into

10   contracts with Seattlehaunts under which, among other things, Seattlehaunts collected

11   75% of gross sales tickets.” (Id. ¶ 108.)

12          Seattlehaunts argues that Thomas Family “plead[ed] itself out of its claim[] for

13   fraud” in two ways. (See Seattlehaunts Mot. at 14-15.) First, Seattlehaunts argues that

14   Thomas Family “never alleged that it approached or hired Seattlehaunts for its skills in

15   determining the ownership of any intellectual property rights.” (Id. at 15.) Second,

16   Seattlehaunts argues that “the counterclaims go on to allege that [Thomas Family] itself

17   obtained rights in the trademark in 2018 before issues arose between the parties, a

18   situation that undercuts any assertion by [Thomas Family] that it relied upon statements

19   by Seattlehaunts when it abstained from obtaining IP rights related to the Nightmare on 9

20   event.” (Id. (italics omitted).)

21          In response, Thomas Family points to the “same document” in which

22   “Seattlehaunts expressly refers to the [Revised Wondell Graphic] as ‘Thomas Family


     ORDER - 15
             Case 2:19-cv-01937-JLR Document 28 Filed 09/11/20 Page 16 of 27



 1   Farm’s trademarked ‘Nightmare on 9,’” a statement Thomas Family argues was

 2   “calculated to assure [Thomas Family] that Seattlehaunts understood [Thomas Family] to

 3   have the rights.” (Resp. to Seattlehaunts Mot. at 13.) In reply, Seattlehaunts argues that

 4   the contract provision to which Thomas Family points “is not a statement that

 5   Seattlehaunts made but rather a provision that was incorporated into the agreement

 6   reached as the result of arms’ length negotiations.” (Seattlehaunts Reply (Dkt. # 25) at

 7   9.)

 8          The court does not find persuasive Seattlehaunts’ argument that a claimant can

 9   properly allege the reliance element of a fraud claim regarding intellectual property rights

10   if the speaker of the allegedly false statement is “a specialist in intellectual property law.”

11   (See Seattlehaunts Mot. at 14-15.) Seattlehaunts cites to no authority for this proposition.

12   Moreover, Seattlehaunts’ argument about the timing of when Thomas Family sought to

13   obtain intellectual property rights in “Nightmare on 9” invites to court to weigh into a

14   factual dispute, which is improper on a Rule 12(b)(6) motion. See Wyler Summit P’ship,

15   135 F.3d at 661.

16          However, Seattlehaunts’ argument that Thomas Family could not have relied on a

17   provision in the parties’ contract as a false statement by Seattlehaunts because it is a

18   “mutual statement” is more persuasive. In contrast to a fraudulent inducement claim, in

19   which a party alleges that a false statement induced that party to enter a contract they

20   otherwise would not have entered, see, e.g., Elcon Const., Inc., 173 P.3d at 970, here,

21   Thomas Family alleges that the parties’ agreed contract provision itself is a false

22   statement made by Seattlehaunts to Thomas Family. (See Countercl. ¶ 105; Resp. to


     ORDER - 16
             Case 2:19-cv-01937-JLR Document 28 Filed 09/11/20 Page 17 of 27



 1   Seattlehaunts Mot. at 12-13.) The alleged contract provision is not a statement made by

 2   Seattlehaunts and addressed to Thomas Family, but rather a mutually agreed term in a

 3   contract between the parties. (See Countercl. ¶ 105.) Indeed, Thomas family’s

 4   counterclaim specifically alleges that Seattlehaunts “repeatedly agreed with Thomas

 5   Family Farm, in writing,” that the parties would temporarily share the intellectual

 6   property rights to “Nightmare on 9.” (Id.) In Thomas Family’s telling, this contract

 7   implies that one or both of the parties owned the copyright and trademark. (Id.)

 8   However, if there was any such implication, it was mutual, because according to Thomas

 9   Family’s allegations, both parties agreed to this language. (Id.)

10          Accordingly, Thomas Family fails to state a claim for fraud against Seattlehaunts

11   because it fails to allege a false statement made by Seattlehaunts upon which Thomas

12   Family relied. See Elcon Const., 273 P.3d at 970. Therefore, the court GRANTS

13   Seattlehaunts’ motion to dismiss with respect to Thomas Family’s fraud claim with leave

14   to amend. Thomas Family’s amended complaint must, at a minimum, include allegations

15   of a false statement or statements made specifically by Seattlehaunts.

16             b. Negligent Misrepresentation

17          Seattlehaunts moves to dismiss Thomas Family’s negligent misrepresentation

18   counterclaim on the grounds that the parties did not have a fiduciary or other special

19   relationship that triggers a duty to disclose, and that Seattlehaunts could not have

20   reasonably relied on any misrepresentations or omissions because Thomas Family

21   separately alleges that it obtained trademark rights in 2018 before issues arose between

22   the parties. (See Seattlehaunts Mot. at 14-16.) To state a counterclaim for negligent


     ORDER - 17
             Case 2:19-cv-01937-JLR Document 28 Filed 09/11/20 Page 18 of 27



 1   misrepresentation, Thomas Family must allege the following elements: (1) Seattlehaunts

 2   supplied information for the guidance of others in their business transaction that was

 3   false; (2) Seattlehaunts knew or should have known that the information was supplied to

 4   guide the plaintiff in his or her business transaction; (3) Seattlehaunts was negligent in

 5   obtaining or communicating the false information; (4) Thomas Family relied on the false

 6   information supplied by the Seattlehaunts; (5) Thomas Family’s reliance on the false

 7   information supplied by the Seattlehaunts was justified (that is, the reliance was

 8   reasonable under the surrounding circumstances); and (6) the false information was the

 9   proximate cause of the Thomas Family’s damages. ESCA Corp. v. KMPG Peat Marwick,

10   959 P.2d 651, 654 (Wash. 1988). “The duty to disclose in a business transaction arises if

11   imposed by a fiduciary relationship or other similar relationship of trust or confidence or

12   if necessary to prevent a partial or ambiguous statement of facts from being misleading.”

13   Van Dinter v. Orr, 138 P.3d 608, 610 (Wash. 2006).

14          A portion of Thomas Family’s negligent misrepresentation claim relies on the

15   same contract provision upon which Thomas Family relies to support its fraud claim.

16   (See Countercl. ¶¶ 114-16.) This provision, standing alone, fails to allege a negligent

17   misrepresentation claim for a similar reason that it fails to support a fraud claim: the

18   alleged contract provision is not information “supplied” by Seattlehaunts, but rather a

19   mutually agreed contract term.

20          However, Thomas Family’s negligent misrepresentation claim also alleges that “as

21   a partner of Thomas Family Farm in 2012, Seattlehaunts had a duty to inform” Thomas

22   Family “that the intellectual property rights to ‘Nightmare on 9’ had not been acquired


     ORDER - 18
             Case 2:19-cv-01937-JLR Document 28 Filed 09/11/20 Page 19 of 27



 1   from [Mr.] Wondell” but failed to do so, and conducted itself “as if the rights had been

 2   acquired.” (Id. ¶ 117.) In doing so, Thomas Family alleges that Seattlehaunts “made

 3   these false statements or misleading omissions with the intent to induce Thomas Family

 4   Farm to enter into contracts with Seattlehaunts under which, among other things,

 5   Seattlehaunts collected 75% of gross sales of tickets.” (Id. ¶ 118.)

 6          Seattlehaunts argues that Thomas Family fails to state a negligent

 7   misrepresentation claim because Thomas Family separately alleges that after 2012, the

 8   first year the parties worked together on the Nightmare on 9 event, Thomas Family “hired

 9   Seattlehaunts annually as an independent contractor to present, setup, and run the Event

10   at the Thomas Family Farm.” (Seattlehaunts Mot. at 15 (citing Countercl. ¶ 19).) Thus,

11   according to Seattlehaunts, Thomas Family’s allegations mean that any alleged

12   partnership or other special relationship “had dissolved by the end of the 2012 Halloween

13   season,” and certainly before any alleged misrepresentations or omissions occurred. (Id.)

14   In response, Thomas Family urges the court to “not make that assumption,” especially

15   because if partners “continue the business without any settlement or liquidation of the

16   partnership, they are presumed to have agreed that the partnership will continue.” (See

17   Resp. to Seattlehaunts Mot. at 15 (quoting RCW 25.05.175(2)).)

18          Here, Thomas Family appears to make two contradictory factual allegations:

19   First, that Thomas Family and Seattlehaunts were engaged in a partnership from 2013

20   onward, and second, that Thomas Family hired Seattlehaunts annually as an independent

21   contractor from 2013 onward. Although parties may generally plead in the alternative,

22   courts “are not required to accept as true conclusory allegations which are contradicted


     ORDER - 19
             Case 2:19-cv-01937-JLR Document 28 Filed 09/11/20 Page 20 of 27



 1   by documents referred to in the complaint.” Steckman v. Hart Brewing, Inc., 143 F.3d

 2   1293, 1295-96 (9th Cir. 1998). Moreover, Thomas Family’s counterclaim does not allege

 3   facts that, taken as true, lead to a reasonable inference of a special relationship that would

 4   trigger a duty to disclose once Seattlehaunts’ relationship with Thomas Family became

 5   that of an independent contractor. Even in an omissions case, a claimant must still “plead

 6   the claim with particularity.” Asghari, 42 F. Supp. 3d at 1325. Thomas Family’s

 7   allegations with respect to its negligent misrepresentation claim fail to do so.

 8          Accordingly, the court GRANTS Seattlehaunts’ motion to dismiss with respect to

 9   Thomas Family’s negligent misrepresentation counterclaim with leave to amend. In an

10   amended counterclaim, Thomas Family must state with particularity alleged facts from

11   which the court may plausibly infer that the parties shared a special relationship that

12   triggers a disclosure duty at the time of the alleged omissions.

13             c. Breach of Fiduciary Duty

14          Thomas Family alleges that Seattlehaunts and Thomas Family formed a

15   partnership “in putting on the Event in 2012, including but not limited to the development

16   of the” Revised Wondell Graphic. (Countercl. ¶ 124.) Thomas Family further alleges

17   that Seattlehaunts violated its duties to account to the partnership and to refrain from

18   self-dealing with the partnership “by acquiring from [Mr.] Wondell intellectual property

19   rights which properly belonged to the partnership or the opportunity to acquire which was

20   the partnership’s.” (Id. ¶ 126.) Thomas Family also alleges that Seattlehaunts violated

21   its duty to refrain from competing with the partnership “by competing with Thomas

22   //


     ORDER - 20
               Case 2:19-cv-01937-JLR Document 28 Filed 09/11/20 Page 21 of 27



 1   Family Farm for Nightmare on 9 customers before dissolution of the partnership.” (Id.

 2   ¶ 127.)

 3          Thomas Family’s breach of fiduciary duty counterclaim suffers from the same

 4   defect as its negligent misrepresentation counterclaim. That is, Thomas Family alleges

 5   that Seattlehaunts’s relationship with Thomas Family was that of a partner (id. ¶ 124), but

 6   also that of an independent contractor (id. ¶ 19). Thomas Family urges the court “not to

 7   make that assumption” that the partnership no longer existed as of 2013. (See Resp. to

 8   Seattlehaunts Mot. at 15.) However, the “assumption” comes from Thomas Family’s

 9   own pleadings. (See Countercl. ¶ 19 (alleging that Thomas Family “hired Seattlehaunts

10   annually as an independent contractor to present, setup, and run the Event at the Thomas

11   Family Farm”).) Based on these allegations, Thomas Family has failed to plead “factual

12   content that allows the court to draw the reasonable inference that the defendant is liable

13   for the misconduct alleged.” Iqbal, 556 U.S. at 677-78; see also Sprewell, 266 F.3d at

14   988 (“[Courts] are not required to accept as true conclusory allegations which are

15   contradicted by documents referred to in the complaint.”) (quoting Steckman, 143 F.3d at

16   1295-96.

17          3. Motion to Strike Affirmative Defenses

18          Seattlehaunts moves to strike Thomas Family’s affirmative defenses under Federal

19   Rule of Civil Procedure 12(f). (Seattlehaunts Mot. at 16.) Seattlehaunts contends that

20   Thomas Family’s affirmative defenses are all insufficient because they are “conclusory”

21   and are merely “a list of various legal concepts devoid of any factual allegations.”

22   (Seattlehaunts Mot. at 17 (citing Ans. ¶¶ 80-90).) The court concludes that Thomas


     ORDER - 21
             Case 2:19-cv-01937-JLR Document 28 Filed 09/11/20 Page 22 of 27



 1   Family’s fifth, and eighth through eleventh, affirmative defenses are insufficient, but the

 2   remainder are not. The court addresses each grouping of affirmative defenses in turn.

 3              a. Insufficiently Pleaded: Affirmative Defenses Five and Eight Through
                   Eleven
 4
            These affirmative defenses are, respectively, “unclean hands,” “laches, waiver,
 5
     and/or estoppel,” “statute of limitations,” “setoff and/or recoupment,” and “all matters
 6
     asserted herein as counterclaims are raised as defenses.” (Ans. ¶¶ 84, 87-90.) Even
 7
     considering the factual allegations in Thomas Family’s answer and counterclaim, these
 8
     defenses are not “articulated to such a degree that the plaintiff is not subject to unfair
 9
     surprise.” J & J Sports Prods., Inc. v. Delgado, No. 1:12-CV-001945-LJO, 2013 WL
10
     3288564, at *5 (E.D. Cal. June 28, 2013). For example, Thomas Family’s statute of
11
     limitations defense does not provide Seattlehaunts with any hint as to which statute(s) of
12
     limitations might apply and to which of the variety of federal and state law claims that
13
     Seattlehaunts asserts against Thomas Family in this lawsuit—claims which are no doubt
14
     governed by different limitations periods. See, e.g., Rosen v. Masterpiece Mktg. Grp.,
15
     LLC, 222 F. Supp. 3d 793, 804 (C.D. Cal. 2016) (striking a statute of limitations defense
16
     on similar grounds). In an amended answer, Thomas family must allege, at a minimum,
17
     which statute(s) of limitations it is relying upon, what cause(s) of action are barred, the
18
     date after which such bar became effective, and some factual allegations concerning why
19
     the limitations period has expired. Similarly, Thomas family must allege, at a minimum,
20
     which causes of action its “unclean hands” and “laches, waiver, and/or estoppel” defense
21
     apply to, and some factual allegations concerning these defenses.
22


     ORDER - 22
             Case 2:19-cv-01937-JLR Document 28 Filed 09/11/20 Page 23 of 27



 1             b. Sufficiently Pleaded: First through Fourth, Sixth, and Seventh Affirmative
                  Defenses:
 2
            These affirmative defenses are, respectively, “invalid copyright, “fraud on
 3
     copyright office,” “innocent infringement,” “common source,” and “lack of originality.”
 4
     (Ans. ¶¶ 80-83, 85, 86.) These affirmative defenses relate to Seattlehaunts’ copyright
 5
     claims and are supported by factual allegations in the answer and counterclaim that are
 6
     sufficient to provide Seattlehaunts fair notice. See, e.g., Tyco Fire Prod. LP v. Victaulic
 7
     Co., 777 F. Supp. 2d 893, 903 (E.D. Pa. 2011). (“In some cases, merely pleading the
 8
     name of an affirmative defense is sufficient.”) J & J Sports Prods., Inc. v. Delgado, No.
 9
     1:12-CV-001945-LJO, 2013 WL 3288564, at *5 (E.D. Cal. June 28, 2013). For example,
10
     with respect to the invalidity defense, there is no question based on the parties’ pleadings
11
     that the copyright registration at issue is Seattlehaunts’ registration of the Revised
12
     Wondell Graphic. (See generally Ans.) By pleading invalidity as an affirmative defense,
13
     Thomas Family places Seattlehaunts on notice that it anticipates defending Seattlehaunts’
14
     copyright infringement claims on invalidity grounds. Similarly, Thomas Family’s “lack
15
     of originality” defense is supported by specific factual allegations that the Revised
16
     Wondell Graphic that Seattlehaunts registered was based directly on the Original
17
     Wondell Graphic, and before that, the Hook Graphic. These defenses and the
18
     corresponding factual allegations provide enough information that Seattlehaunts is not
19
     subject to unfair surprise. Therefore, the court DENIES Seattlehaunts’ motion to strike
20
     with respect to these affirmative defenses.
21
     //
22


     ORDER - 23
                Case 2:19-cv-01937-JLR Document 28 Filed 09/11/20 Page 24 of 27



 1   C.        Mr. Wondell’s Motion

 2             In addition to moving to dismiss Thomas Family’s civil conspiracy claim on

 3   preemption grounds, Mr. Wondell also moves to dismiss Thomas Family’s claims against

 4   him for copyright infringement and contributory infringement on the ground that Thomas

 5   Family has not received registration of the copyright pursuant to 17 U.S.C. § 411(a).

 6             Section 411(a) provides that “no civil action for infringement of the copyright in

 7   any United States work shall be instituted until . . . registration of the copyright claim has

 8   been made in accordance with this title.” 17 U.S.C. § 411(a). There was previously a

 9   circuit split as to whether registration “has been made” in accordance with § 411(a) as

10   soon as the claimant delivers the required application, copies of the work, and fee to the

11   Copyright Office (the “application approach”); or only after the Copyright Office reviews

12   and registers the copyright (the “registration approach”). Fourth Estate Public Benefit

13   Corp. v. Wall-Street.com, LLC, et al., ---U.S.---, 139 S. Ct. 881, 886 (2019). However,

14   the Supreme Court resolved the circuit split in favor of the registration approach. See id.

15   at 892.

16             Here, Mr. Wondell contends that Thomas Family has not alleged that it possesses

17   a copyright registration for the Hook Graphic, which is the basis for Thomas Family’s

18   infringement claims against Mr. Wondell. (See Wondell Mot. at 9 (citing Countercl.

19   ¶¶ 87-88 (alleging that “copyright protection exists” for the Hook Graphic, and that the

20   Revised Wondell Graphic “was based on, copied, and is substantially similar to” the

21   Hook Graphic).) In response, Thomas Family argues that Section 411(a) “do[es] not

22   require a counterclaimant to register [a] copyright before seeking relief as to the same


     ORDER - 24
             Case 2:19-cv-01937-JLR Document 28 Filed 09/11/20 Page 25 of 27



 1   copyright which was already put at issue in the action by the Plaintiff registrant.” (Resp.

 2   to Wondell Mot. at 8.) Thomas Family contends that Section 411(a) requires registration

 3   before a “civil action” for copyright infringement is “instituted,” and that here, the action

 4   was already instituted when Seattlehaunts filed its lawsuit. (Id. at 9-10.) Thomas Family

 5   concedes that it has not applied for or received a copyright registration for the Hook

 6   Graphic. Therefore, the question before the court is whether counterclaimants or third-

 7   party claimants must meet Section 411(a)’s registration requirement before bringing an

 8   infringement counterclaim. The court concludes that it does.

 9          In Fourth Estate, the Supreme Court described Section 411(a)’s registration

10   requirement “as akin to an administrative exhaustion requirement that the owner must

11   satisfy before suing to enforce ownership rights.” 139 S. Ct. at 887. The Ninth Circuit

12   Court of Appeals has further described it as “an element of an infringement claim.”

13   Unicolors, Inc. v. Urban Outfitters, Inc., 853 F.3d 980, 988 (9th Cir. 2017). Thomas

14   Family points to a single case in which a court declined to dismiss an infringement claim

15   for failure to strictly comply with Section 411(a)’s registration requirement. (See Resp.

16   to Wondell Mot. at 10-11 (citing Strobel v. Rusch, 431 F. Supp. 3d 1315, 1328 (D.N.M.

17   2020).) In that case, the defendants obtained copyright registration and subsequently

18   filed amended counterclaims. (Id.) The Strobel court noted that the plaintiffs failed to

19   cite any authority to support the argument that the defendants’ “late registration” and

20   “subsequent filing” of amended counterclaims failed to cure defendants’ prior failure to

21   comply with the registration requirement. (Id.) Strobel, however, runs contrary to

22   Thomas Family’s argument. That case was about whether to excuse the requirement.


     ORDER - 25
             Case 2:19-cv-01937-JLR Document 28 Filed 09/11/20 Page 26 of 27



 1   Nothing in Strobel suggests that the requirement simply does not exist for

 2   counterclaimants.

 3          In fact, in Strobel, as well as in related cases, courts excuse the requirement only

 4   in circumstances in which registration had been made at the time the infringement claim

 5   is challenged. See, e.g., Schmidt v. Baldy, No. CV169368DSFAGRX, 2019 WL

 6   8219486, at *1 (C.D. Cal. June 11, 2019); VHT, Inc. v. Zillow Grp., Inc., No.

 7   C15-1096JLR, 2020 WL 2307492, at *10 (W.D. Wash. May 8, 2020) (excusing strict

 8   compliance with the registration requirement where compliance was challenged after a

 9   trial on the merits, a final judgment, an appeal, and a remand, and where the challenged

10   party obtained registration prior to the challenge). Here, in contrast, Thomas Family does

11   not even allege that it has applied for copyright registration for the allegedly infringed

12   work, let alone that it obtained such registration. Under these circumstances, the court

13   cannot excuse compliance.

14          Because Thomas Family has failed to allege that it meets the registration

15   requirement, the court GRANTS Mr. Wondell’s motion to dismiss Thomas Family’s

16   claims for infringement and contributory infringement. This dismissal, however, is

17   without prejudice to Thomas Family refiling its infringement claims, if appropriate, once

18   it has obtained registration.

19                                   IV.    CONCLUSION

20          For the foregoing reasons, the court GRANTS in part and DENIES in part

21   Seattlehaunts’ motion (Dkt. # 22). Specifically, the court (1) DISMISSES with prejudice

22   Thomas Family’s counterclaim against Seattlehaunts for civil conspiracy; (2)


     ORDER - 26
             Case 2:19-cv-01937-JLR Document 28 Filed 09/11/20 Page 27 of 27



 1   DISMISSES Thomas Family’s counterclaims against Seattlehaunts for fraud, negligent

 2   misrepresentation, and breach of fiduciary duty, but with leave to amend to correct the

 3   deficiencies identified in this order; and (2) STRIKES Thomas Family’s fifth, eighth,

 4   ninth, tenth, and eleventh affirmative defenses (Ans. ¶¶ 84, 87-90), but with leave to

 5   amend to correct the deficiencies identified in this order.

 6          Further, the court GRANTS Mr. Wondell’s motion (Dkt. # 23) and (1)

 7   DISMISSES with prejudice Thomas Family’s third-party claim against Mr. Wondell for

 8   civil conspiracy; and (2) DISMISSES without prejudice Thomas Family’s third-party

 9   claims against Mr. Wondell for copyright infringement and contributory infringement.

10          Thomas Family shall file an amended answer and counterclaim that corrects the

11   deficiencies identified herein withing fourteen (14) days of the date of this order.

12          Dated this 11th day of September, 2020.

13

14                                                     A
                                                       JAMES L. ROBART
15
                                                       United States District Judge
16

17

18

19

20

21

22


     ORDER - 27
